NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         JUN 14 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BILLA SINGH,                                    No.    20-70282

                Petitioner,                     Agency No. A089-650-532

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 10, 2021**
                                  Portland, Oregon

Before: WARDLAW, TALLMAN, and HURWITZ, Circuit Judges.

      Billa Singh, a native and citizen of India, petitions for review of an order of

the Board of Immigration Appeals (“BIA”) dismissing his appeal from a decision

of an Immigration Judge (“IJ”) pretermitting his application for adjustment of

status and denying his application for protection under the Convention Against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). “We review findings of fact for substantial evidence and

questions of law de novo.” Cortez-Pineda v. Holder, 610 F.3d 1118, 1121 (9th

Cir. 2010) (citation omitted). We have jurisdiction under 8 U.S.C. § 1252, and we

deny the petition for review.

      1.     Singh’s petition for review fails to address how the BIA erred in

finding that he forfeited on appeal any challenge to the IJ’s decision that he had

failed to timely file all necessary documents in support of his application for

adjustment or prove he had paid the filing fee. In his opening brief, Singh merely

states that he “filed an attachment with Notice to Appeal, brief with the BIA[,] . . .

and supplemental brief with additional evidence that BIA failed to consider.”

Because Singh failed to “specifically and distinctly argue[]” the issue in his

petition for review, he has forfeited it. Koerner v. Grigas, 328 F.3d 1039, 1048

(9th Cir. 2003) (cleaned up).

      2.     Substantial evidence supports the agency’s denial of CAT relief

because Singh failed to show it is more likely than not that he would be tortured by

or with the consent or acquiescence of “a public official . . . or other person acting

in an official capacity” if returned to India. See 8 C.F.R. §§ 1208.17(a),

1208.18(a)(1). Where the BIA adopts the IJ’s decision citing Matter of Burbano,

20 I. & N. Dec. 872 (B.I.A. 1994), “we review the IJ’s decision as if it were the

BIA’s.” Cortez-Pineda, 610 F.3d at 1121. Singh argues that the IJ erred by not


                                           2
considering that the police were unwilling to help him in the past and points to his

testimony regarding comments made by the police. However, the IJ considered all

the evidence in the record, found that Singh’s testimony was only “marginally

credible,” and noted that general country conditions reports did not indicate that

Singh would be tortured if returned to India. See Almaghzar v. Gonzales, 457 F.3d

915, 922–23 (9th Cir. 2006) (affirming the BIA when petitioner’s testimony was

found not credible and general reports did not compel the conclusion that the

petitioner “would be tortured if returned”). This record does not compel the

conclusion that Singh would be tortured if returned. See id. None of Singh’s other

arguments have merit.

      Petitioner’s motion for stay of removal (Docket Entry No. 16) is denied

effective on the issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                            3